Case 8:19-cv-00448-VMC-CPT Document 14 Filed 03/19/19 Page 1 of 2 PageID 101



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION
                  Plaintiff,

 v.                                                 Case No. 19-CV-00448-VMC-CPT

 SPARTAN SECURITIES GROUP, LTD.
 ISLAND CAPITAL MANAGEMENT
 LLC, CARL E. DILLEY, MICAH J.
 ELDRED, and DAVID D. LOPEZ

                            Defendants.

                       NOTICE OF PENDENCY OF OTHER ACTIONS

               In accordance with Local Rule 1.04(c), I certify that the instant action:

      X   IS                     related to pending or closed civil or criminal case(s) previously
                                 filed in this Court, or any other Federal or State court, or
                                 administrative agency as indicated below:

                                 This case is not a successive case pursuant to LR 1.04(a). The
                                 instant action is related to one pending civil case, SEC v. Daniels,
                                 et al, 18-cv-1003-SMD-TGW, previously filed on April 25, 2018
                                 in this district. Specifically with regard to “closed proceedings”,
                                 Defendants are aware of one related closed criminal case (U.S. v.
                                 Kass et al., 16-cr-20706 (S.D. Fla. 2016)); one related closed civil
                                 case (SEC v. McKelvey et al, 15-cv-80496 (S.D. Fla. 2015)); and
                                 two related closed cases before an administrative agency: (1) In re
                                 Sheldon Rose et al., Exch. Act Rel. No. 78894 (Sept. 21, 2016) and
                                 (2) In re Andy Z. Fan, Securities Act Rel. No. 10847 (Apr. 25
                                 ,2018). Like Plaintiff, Defendants are not seeking to transfer or
                                 consolidate the matters pursuant to Local Rules 1.04(b) or (c).

                                 related to any pending or closed civil or criminal case filed with
 ________ IS NOT                 this Court, or any other Federal or State court, or administrative
                                 agency.
Case 8:19-cv-00448-VMC-CPT Document 14 Filed 03/19/19 Page 2 of 2 PageID 102



     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than eleven days after appearance of the party.


Dated: March 19, 2019




                                                   /s/Alan M. Wolper
                                                   Alan M. Wolper (FL Bar # 61524)
                                                   Counsel of Record for Defendants
                                                   Ulmer & Berne LLP
                                                   500 W. Madison, Suite 3600
                                                   Chicago, Illinois 60661
                                                   awolper@ulmer.com
                                                   Tel: (312) 658-6500
                                                   Fax: (312) 658-6501
